Per Curiam.
A jury found persuasive the evidence of a homeowner who is an engineer and of his wife (the appellees), and of a qualified realtor that the negligence of a real estate development firm (the appellant) had from time to time caused flooding of the home property of the appellees *741which had damaged them to the extent of $7,000. The appeal by the developer from the judgment entered on the jury’s verdict asks us to hold that the episodes of flooding and the resulting damages were not attributable to any act or omission of the developer and that there was no evidence before the jury which could support its finding of the amount of damages suffered.
Counsel for the developer at the trial—who was not counsel on appeal—preserved nothing for this Court to pass on. The homeowners offered evidence of negligence and damages which was not objected to. The developer made a motion for a directed verdict at the end of the plaintiffs’ case but, when it was denied, waived the motion by offering testimony, and did not renew the motion at the conclusion of all the evidence. The court’s charge to the jury was not objected to by either side. No question is now presented to us for review.

Judgment affirmed, with costs.